SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1270
CA 11-02243
PRESENT: SMITH, J.P., CARNI, LINDLEY, SCONIERS, AND WHALEN, JJ.


IN THE MATTER OF UELL T. NORMAN,
PETITIONER-APPELLANT,

                      V                                             ORDER

ANDREA W. EVANS, CHAIRWOMAN, NEW YORK STATE
DIVISION OF PAROLE, RESPONDENT-RESPONDENT.


WYOMING COUNTY-ATTICA LEGAL AID BUREAU, WARSAW (LEAH RENE NOWOTARSKI
OF COUNSEL), FOR PETITIONER-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (KATE H. NEPVEU OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Wyoming County (Mark
H. Dadd, A.J.), entered June 17, 2011 in a proceeding pursuant to CPLR
article 78. The judgment denied the petition.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs as moot (see Matter of Ansari v Travis, 9 AD3d 901, lv
denied 3 NY3d 610).




Entered:    November 9, 2012                    Frances E. Cafarell
                                                Clerk of the Court